Citation Nr: 0013801	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  98-19 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A § 1151 (West Supp. 1998) for aggravation of 
deep venous thrombosis of the right lower extremity.  

(The issue of entitlement to reimbursement or payment of the 
cost of private ambulance service to a Department of Veterans 
Affairs medical center on March 14, 1998 is the subject of a 
separate decision).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from November 1943 to February 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Salt Lake City, 
Utah Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

In June 1999, the veteran withdrew his request for a personal 
hearing before a Member of the Board.  


FINDINGS OF FACT

1.  The record shows that the veteran has a history of deep 
vein, or venous, thrombosis (DVT) in both of his lower 
extremities. 

2.  On March 11, 1998, the veteran underwent a sigmoidoscopy 
at VA.  

3.  The veteran was admitted to a private medical facility on 
March 14, 1998, and the diagnosis after ultrasound was DVT; 
he was later transferred to the VA Medical Center in Salt 
Lake City and remained hospitalized from March 14, 1998 to 
March 22, 1998 for the same.

4.  There is no competent evidence of record showing that the 
veteran developed a DVT on March 14, 1998 as a result of 
discontinuance of prescribed medication, Coumadin, days prior 
to the sigmoidoscopy at VA on March 11, 1998. 





CONCLUSION OF LAW

The claim for benefits pursuant to 38 U.S.C. § 1151 for 
aggravation of deep venous thrombosis of the right lower 
extremity incurred during the course of treatment at a VA 
medical facility is not well grounded and there is no 
statutory duty to assist the veteran in developing facts 
pertinent to this claim.  38 U.S.C. §§ 1151, 5107(a) (West 
1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd sub 
nom. Gardner v. Brown, 5 F.3d. 1456 (Fed. Cir. 1993), aff'd, 
Brown v. Gardner, ___ U.S. ___, 115 S. Ct. 552 (1994), the 
Court invalidated the provisions of 38 C.F.R. § 3.358(c)(3).  
The Court held that 38 C.F.R. § 3.358(c)(3) was inconsistent 
with the plain meaning of 38 U.S.C.A. § 1151 [formerly 
§ 351], and that the regulation exceeded the VA's authority.  
Pursuant to the Court's holding in Gardner, VA instituted a 
Department-wide policy of holding in abeyance certain cases 
which were likely to fall within the precedent of Gardner.  
Meanwhile, VA appealed the Court's holding to the United 
States Court of Appeals for the Federal Circuit, Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993).  Subsequently, the 
Gardner decision was affirmed by the United States Court of 
Appeals for the Federal Circuit in Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), and was subsequently appealed to the 
United States Supreme Court.

On December 12, 1994, the Supreme Court issued its decision 
in Gardner, affirming the decisions of the United States 
Court of Veterans Appeals and the Court of Appeals for the 
Federal Circuit.  Brown v. Gardner, 115 S. Ct. 552 (1994).  
In its decision, the Supreme Court held that VA's 
interpretation of 38 U.S.C.A. § 1151 as encompassing only 
additional disability resulting from VA negligence or from 
accidents during treatment was unduly narrow.  The Supreme 
Court found that the statutory language of 38 U.S.C.A. § 1151 
simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  The 
Supreme Court further found that the then implementing 
regulation, 38 C.F.R. § 3.358(c)(3), was not consistent with 
the plain language of 38 U.S.C.A. § 1151 with respect to the 
regulation's inclusion of a fault or accident requirement.

The validity of the remainder of 38 C.F.R. § 3.358 was not 
questioned.  See Gardner, 115 S. Ct. 552, 556 n.3 (1994).  In 
that regard, the Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA medical treatment and additional 
disability, but that not every additional disability is 
compensable.

Thereafter, the Secretary of the VA sought an opinion from 
the Attorney General of the United States as to the full 
extent to which benefits were authorized under the Supreme 
Court's decision.  On January 26, 1995, the Chairman of the 
Board announced the lifting of the Board's stay on the 
adjudication of cases affected by Gardner involving claims 
for benefits under 38 U.S.C.A. § 1151.

VA then promulgated an interim final rule, which provided for 
compensation under 38 U.S.C.A. § 1151, payable for additional 
disability resulting from VA medical or surgical treatment 
except for "necessary consequences" of such treatment, 
defined as consequences which were certain to result or were 
intended to result from the treatment.  60 Fed. Reg. 14223 
(1995) (codified at 38 C.F.R. § 3.358).

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which had been struck down by the Supreme Court.  
Regulation 38 C.F.R. § 3.358(c)(1) provided that "[i]t will 
be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith."  Further, 38 C.F.R. § 3.358(b)(2) 
provided that compensation will not be payable for the 
continuance or natural progress of disease or injuries.  38 
C.F.R. § 3.358(c)(3) provided that "[c]ompensation will not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered."

Under the new 38 C.F.R. § 3.358(c)(3), compensation was 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service-connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  See 
section 422(a) of P.L. 104-204.  The purposes of the 
amendment was, in effect, to overrule the Supreme Court's 
decision in the Gardner case, which (again) held that no 
showing of negligence is necessary for recovery under section 
1151.  In pertinent part, § 1151 was amended as follows:

	(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and

	(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was

	(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

	(B) an event not reasonably foreseeable.

However, effective January 8, 1999, VA rescinded its 
amendments to the regulations regarding implementation of the 
revised 38 U.S.C.A. § 1151.  The purpose of VA's action in 
this regard was to address pending litigation concerning 
whether the promulgation of such amendments should have been 
established by notice and comment rulemaking.  Accordingly, 
these amendments are no longer in effect, and have no 
application in the Board's review of this case.

Regulations also provide that in determining whether such 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, pertinent considerations include a 
showing that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith, and 
the mere fact that aggravation occurred will not suffice to 
make the additional disability compensable in the absence of 
proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination.  Further, compensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.  38 C.F.R. § 3.358 
(c)(3) (1999).

Initially, it is noted that this claim for compensation 
pursuant to 38 U.S.C.A. § 1151, was raised on October 23, 
1998, after the effective date of the amended Section 1151 
which reincorporated the fault requirement.  See 38 U.S.C.A. 
§ 1151(a)(1) (West 1991); Pub. L. No. 104-24, Title IV, § 
422(a), Sept. 26, 1996, 110 Stat. 2926.  Congress 
specifically provided that the amendments to Section 1151 
would be applicable to all claims filed on or after October 
1, 1997.  Id.  Therefore, the new statute is applicable to 
the veteran's claim.  See also VAOPGCPREC 40-97 (December 31, 
1997).  The veteran must show that fault or negligence in the 
medical or surgical treatment was the proximate cause of any 
claimed disability.

However, the veteran still has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible or capable 
of substantiation; that is, he must submit competent evidence 
of additional disability which came as the result of 
negligent or careless VA medical or surgical treatment.  See 
38 U.S.C.A. § 5107(a).  

The veteran in this case contends that he had a history of 
deep vein thrombosis when he was taken off of his prescribed 
medication, Coumadin, for seven days to perform a 
sigmoidoscopy at VA.  He alleges that four days after he 
resumed taking his medication, he had right lower extremity 
pain, swelling and redness.  It is the veteran's contention 
that, due to his prior history, the VA physicians' should 
have known that the veteran was in danger of having a blood 
clot when he was taken off of the Coumadin for the 
sigmoidoscopy done on March 11, 1998.  The veteran asserts 
that it was carelessness, neglect and error in judgment on 
VA's part to have the veteran go off of his Coumadin, and 
that section 1151 benefits should therefore be granted. 

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § 5107(a).  See Chelte v. Brown, 10 Vet. 
App. 268, 270 (1997) (quoting Murphy, 1 Vet. App. 78, 81 
(1990)).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required."  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A claimant cannot meet his burden simply by 
presenting a lay statement because lay persons are not 
competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Two discrete type of evidence must be present in order for a 
the veteran's for 1151 benefits to be well-grounded:  (1) 
There must competent evidence of a current disability, 
usually shown by a medical diagnosis, see Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); and (2) there must be 
competent evidence of a nexus between the medical treatment 
provided and the current disability.  Such a nexus must be 
shown by medical evidence.  See Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995); Grottveit, supra.

The record shows the veteran's medical history as having had 
DVT's in the past, as well as several other ailments.  In 
pertinent part, VA records show that on January 2, 1990, the 
veteran complained of having right leg pain.  At that time, 
the veteran was taking several medications, including 
Coumadin.  The assessment was that the veteran had a history 
of deep venous thrombosis, and that there was no apparent 
reason for continuing Coumadin.  From April 1990 to May 1990, 
the veteran was hospitalized at VA, and the discharge 
diagnoses included left deep vein thrombosis, and history of 
recurrent deep venous thrombosis.  

February 1991 vascular laboratory results reveal that there 
was no acute deep venous thrombosis but that there was an 
advanced case of post phlebitic syndrome with valvular 
incompetence and recanalization of remote deep venous 
thrombosis bilaterally.  

A July 18, 1997 VA treatment record reveals that the veteran 
had tolerated a prostate procedure well, and that he had had 
five days off of Coumadin, to be restarted the next day.  An 
October 1997 VA treatment record reveals that the veteran was 
told to be off of Coumadin for five to seven days before 
having a biopsy procedure performed.  

On January 30, 1998, the veteran underwent a prostate biopsy.  
It was noted that he had been off of Coumadin for seven days.  
A February 2, 1998 note revealed that the veteran needed to 
have blood drawn in a laboratory every month as necessary for 
Coumadin follow-up and adjustment.  A February 17, 1998 
progress note reveals that the veteran had no signs or 
symptoms of bleeding or clot, and there was no change in his 
medication.  It was noted that the veteran "may have to stop 
Coumadin for next biopsy?"  

On March 11, 1998, the veteran underwent a sigmoidoscopy at 
VA.  No indication of his Coumadin therapy was given.  A 
March 12, 1998 record shows that the veteran called VA for 
inquiry, and noted a history of being on Coumadin.  

On March 14, 1998, the veteran presented to the emergency 
room of a private facility, with complaints of redness, pain, 
and swelling of his right distal leg.  He was concerned that 
he may be developing another DVT.  An ultrasound taken on 
March 14, 1998 revealed an impression positive for deep vein 
thrombosis.  The discharge diagnosis was posterior tibial 
deep venous thrombosis, and the veteran was transferred to VA 
for further treatment.  From March 14, 1998 to March 22, 
1998, the veteran was hospitalized at VA for DVT and another 
ailment. 

VA progress notes from March 23, 1998 reveal that the 
Coumadin dosages was increased after the veteran's hospital 
stay.  VA progress notes from March 25, 1998 reveal that 
there were no signs or symptoms of further deep vein 
thrombosis, that there had been medication changes from his 
hospital stay, and that the veteran had deep vein thrombosis 
during hospitalization on March 14, 1998.  

April 1998 records revealed no bleeding or clotting.  A May 
12, 1998 record revealed that the veteran had symptoms of a 
clot in his ankle, but the same was ruled out after no clot 
was found when he presented to the doctor's office.  June 
1998 records revealed no bleeding or clotting.  July 1998 
records reveal that the veteran had right leg pain ruled out 
for not being deep vein thrombosis.  A July 9, 1998 
ultrasound showed that there was no acute thrombus 
identified.  All clinical records are also associated with 
these progress reports for 1998.  The most recent August 1999 
VA treatment records show that the veteran was on Coumadin, 
and that there had been no bleeding or clotting.  

The Board has reviewed the record in its entirety, and 
determines that the veteran has not presented a well grounded 
claim in this instance.  The veteran's medical history 
certainly shows that he has had several procedures done at 
VA, and that he was taken off of his medication of Coumadin 
prior to those procedures.  The record also shows that the 
veteran has a history of DVT's in both of his lower 
extremities, beginning as earlier as 1990.  

The question here is whether the evidence of record shows 
that the DVT which the veteran developed on March 14, 1998 is 
linked to the discontinuance of his Coumadin medication days 
prior to a sigmoidoscopy on March 11, 1998.  The RO has 
indicated that the record is unclear as to whether the 
veteran was told to go off of Coumadin for the March 11th 
procedure, and the veteran's representative has argued that, 
since in the past the veteran was always taken off of 
Coumadin prior to procedures done at VA, he would have been 
taken off of the medication in this instance.  While the 
record does not specifically show that the veteran was taken 
off of Coumadin prior to his March 11th procedure, the main 
point here is that there is no competent evidence of record 
showing that the veteran's possible discontinuance of the 
drug caused the March 14th DVT.  In order to show fault on 
the part of VA, the veteran needs to provide evidence that 
there is a nexus between his discontinuance of the medication 
and his subsequent condition of a DVT found on March 14th; 
and that he has continued disability therefrom.  The veteran 
has not presented the requisite evidence in this case.  

The Board is aware that the veteran believes otherwise, and 
has asserted that VA's knowledge of his prior history of 
DVT's is enough to show the requisite fault in this case.  In 
that regard, the Board notes that the veteran is certainly 
competent to state facts such as what his symptoms are, but, 
it has not been indicated that he possesses the requisite 
medical knowledge to be competent to address a matter 
involving medical principles or medical diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (layperson 
is generally not competent to render an opinion on a matter 
requiring medical knowledge, such as diagnosis or causation).  
Therefore, as competent medical evidence fails to indicate 
that there is additionally disability attributable to the 
veteran's development of a DVT on March 14, 1998, after he 
allegedly went off of prescribed medication, Coumadin, to 
have a VA procedure done on March 11, 1998 (i.e., the fault 
or negligence of VA), the claim of entitlement to 
compensation benefits under 38 U.S.C. § 1151 for aggravation 
of deep venous thrombosis of the right lower extremity is not 
well grounded, and must be denied.  38 C.F.R. § 3.358 (c)(3) 
(1999).


ORDER

Compensation under the provisions of 38 U.S.C.A § 1151 (West 
1991) for aggravation of deep venous thrombosis of the right 
lower extremity is denied.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

